      Case 2:18-cv-03041-JAM-DB Document 43 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH GERMAIN,                                  No. 2:18-cv-3041 DB P
12                        Plaintiff,
13            v.                                        ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendant violated his rights by harassing him and filing false

19   disciplinary reports.

20          Defendant filed a motion for summary judgment on April 30, 2020. (ECF No. 40.) The

21   time for filing an opposition to the summary judgment has passed and plaintiff has not filed an

22   opposition or requested additional time to file an opposition. The court notes that since the

23   defendant filed a motion for summary judgment plaintiff filed a notice of change of address.

24   (ECF No. 42.) Upon review of plaintiff’s filing it appears that he is no longer incarcerated.

25   Because it is not apparent from the record that plaintiff is aware defendant filed a motion for

26   summary judgment, the court will direct defendant to reserve the motion on plaintiff at his new

27   address and notify the court when the motion has been reserved. Plaintiff’s opposition or

28   ////
                                                        1
      Case 2:18-cv-03041-JAM-DB Document 43 Filed 07/31/20 Page 2 of 2

 1   statement of non-opposition shall be due forty-five days after defendant’s notice is filed on the

 2   docket.

 3             Accordingly, IT IS HEREBY ORDERED that:

 4             1. Within fourteen days of the date of this order defendant shall:

 5                a. reserve the motion for summary judgment on plaintiff at his new address; and

 6                b. notify the court when the motion has been reserved.

 7             2. Plaintiff’s opposition or statement of non-opposition shall be due forty-five days after

 8                the date defendant files the notice on the docket.

 9   Dated: July 30, 2020

10

11

12

13

14

15
     DB:12
16   DB:1/Orders/Prisoner/Civi.Rights/germ3041.osc

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
